 1

 2

 3

 4
                                      UNITED STATES BANKRUPTCY COURT
 5                                    NORTHERN DISTRICT OF CALIFORNIA
                                           SAN FRANCISCO DIVISION
 6    IN RE:                                                       CASE NO: 20-30242
       Anthony Scott Levandowski                                   DECLARATION OF MAILING
 7
                                                                   CERTIFICATE OF SERVICE
 8                                                                 Chapter: 11
                                                                   ECF Docket Reference No. 574

 9

10

11
     On 6/17/2021, I did cause a copy of the following documents, described below,
12   NOTICE OF HEARING ON DEBTOR’S MOTION TO APPROVE FIFTH CHAPTER 11 BUDGET FOR THE USE OF
     CASH AND POSTPETITION INCOME ECF Docket Reference No. 574
13
     MOTION TO APPROVE FIFTH CHAPTER 11 BUDGET FOR THE USE OF CASH AND POSTPETITION INCOME 573
14   EXHIBIT B 573-2
     EXHIBIT A 573-1
15
     to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
16   sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
     incorporated as if fully set forth herein.
17   I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
     com, an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to
18   Fed.R.Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if
     fully set forth herein.
19

20   I also caused these documents to be served by electronic mail on the following parties by email:

21   thomas.walper@mto.com,john.berry@mto.com,alex.gorin@mto.com,andrew.lewis@mto.com,
     rvannest@keker.com,rmeny@keker.com,rmullen@keker.com,tgorman@keker.com,
22
     wjordan@keker.com,treeves@keker.com, izzy@ramseyehrlich.com.
23

     Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been
24
     served electronically with the documents described herein per the ECF/PACER system.
25   DATED: 6/17/2021

26                                                    /s/ Danisha Brar
                                                      Danisha Brar 312950
27
                                                      Keller Benvenutti Kim LLP
28                                                    650 California St, Ste 1900
                                                      San Francisco, CA 94108
          Case: 20-30242         Doc# 575       Filed:415
                                                       06/17/21
                                                           496 6723 Entered: 06/17/21       21:24:25      Page 1 of 4
1

2

3
                                       UNITED STATES BANKRUPTCY COURT
4                                      NORTHERN DISTRICT OF CALIFORNIA
                                            SAN FRANCISCO DIVISION
5
        IN RE:                                                           CASE NO: 20-30242
6
        Anthony Scott Levandowski                                        CERTIFICATE OF SERVICE
                                                                         DECLARATION OF MAILING
7
                                                                         Chapter: 11
8                                                                        ECF Docket Reference No. 574


9

10

11   On 6/17/2021, a copy of the following documents, described below,

     NOTICE OF HEARING ON DEBTOR’S MOTION TO APPROVE FIFTH CHAPTER 11 BUDGET FOR THE USE OF
12   CASH AND POSTPETITION INCOME ECF Docket Reference No. 574

13   MOTION TO APPROVE FIFTH CHAPTER 11 BUDGET FOR THE USE OF CASH AND POSTPETITION INCOME 573
     EXHIBIT B 573-2
14
     EXHIBIT A 573-1
15

16

17

18

19
     were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient
20   postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth
     herein.
21   The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
     referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of
22   Service and that it is true and correct to the best of my knowledge, information, and belief.

23   DATED: 6/17/2021


24

25
                                                                  Jay S. Jump
26                                                                BK Attorney Services, LLC
                                                                  d/b/a certificateofservice.com, for
27                                                                Danisha Brar
                                                                  Keller Benvenutti Kim LLP
28                                                                650 California St, Ste 1900
                                                                  San Francisco, CA 94108
           Case: 20-30242            Doc# 575          Filed: 06/17/21         Entered: 06/17/21 21:24:25                Page 2 of 4
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO
11LABEL MATRIX FOR LOCAL NOTICING           ASHLEY RUST ASSOC                      CA EMPLOYMENT DEVELOPMENT DEPT
09713                                       322 EAST 19TH ST SUITE 4R              BANKRUPTCY GROUP MIC 92E
CASE 20-30242                               NEW YORK NY 10003-2852                 PO BOX 826880
CALIFORNIA NORTHERN BANKRUPTCY COURT                                               SACRAMENTO CA 94280-0001
SAN FRANCISCO
MON MAY 4 06-50-42 PDT 2020




DEPARTMENT OF JUSTICE                       FINEMANN PR                            BAY CITIES REFUSE
550 KEARNY ST 800                           530 BUSH STREET 403                    2525 GARDEN TRACT RD
SAN FRANCISCO CA 94108-2512                 SAN FRANCISCO CA 94108-3631            RICHMOND CA 94801-1005




CHIEF TAX COLLECTION SECTION                FARMERS INSURANCE                      FRANCHISE TAX BOARD
EMPLOYMENT DEVELOPMENT SECTION              WEST NAPA STREET                       PERSONAL BANKRUPTCY MS A340
BOX 826203                                  SUITE J                                PO BOX 2952
SACRAMENTO CA 94230-0001                    SONOMA CA 95476-6479                   SACRAMENTO CA 95812-2952




APPLE PAY                                   JPMORGAN CHASE BANK N A                COMCAST
LOCKBOX 6112                                BANKRUPTCY MAIL INTAKE TEAM            1485 BAYSHORE BLVD
PO BOX 7247                                 700 KANSAS LANE FLOOR 01               SAN FRANCISCO CA 94124-4008
PHILADELPHIA PA 19170-6112                  MONROE LA 71203-4774




FAWN PARK LLC                               INTUIT INC C O CORPORATION SERVICE     MARIN MUNICIPAL WATER
1655 OAK AVE                                COMPANY                                220 NELLEN AVE
ST HELENA CA 94574-1723                     251 LITTLE FALLS DRIVE                 CORTE MADERA CA 94925-1169
                                            WILMINGTON DE 19808-1674




OFFICE OF THE US TRUSTEE SF                 PACIFIC GAS AND ELECTRIC COMPANY       JPMORGAN CHASE BANK NA
PHILLIP J BURTON FEDERAL BUILDING           PO BOX 997300                          SBMT CHASE BANK USA NA
450 GOLDEN GATE AVE 5TH FL 05-0153          SACRAMENTO CA 95899-7300               CO ROBERTSON ANSCHUTZ SCHNEID PL
SAN FRANCISCO CA 94102-3661                                                        6409 CONGRESS AVENUE SUITE 100
                                                                                   BOCA RATON FL 33487-2853




STEFANIE OLSEN                              PALADIN MANAGEMENT GROUP               INTERNAL REVENUE SERVICE
                                            633 W 5TH ST 28TH FLOOR                PO BOX 7346
MILL VALLEY CA 94941                        LOS ANGELES CA 90071-3502              PHILADELPHIA PA 19101-7346




LL PROPERTY MANAGEMENT                      MARIN HORIZON SCHOOL                   MCMANIS FAULKNER
212 CALEDONIA ST                            305 MONTFORD AVENUE                    50 WEST SAN FERNANDO ST 1000
SAUSALITO CA 94965-1927                     MILL VALLEY CA 94941-3370              SAN JOSE CA 95113-2415




NETWORK SOLUTIONS                           PROTECTOR BOATS SERVICE CENTER         SIGNALARE
5335 GATE PARKWAY                           790 NATIONAL COURT                     1655 OAK AVE
JACKSONVILLE CA 32256-3070                  RICHMOND CA 94804-2008                 ST HELENA CA 94574-1723




          Case: 20-30242         Doc# 575     Filed: 06/17/21      Entered: 06/17/21 21:24:25   Page 3 of 4
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM


VERIZON WIRELESS                         WELLS FARGO                              REEVEMARK
1095 AVENUE OF THE AMERICAS              PO BOX 10347                             261 MADISON AVE 6TH FL
NEW YORK NY 10036-6704                   DES MOINES IA 50306-0347                 NEW YORK NY 10016-2303




US ATTORNEY                              VICTORIA PACCHIANA
CIVIL DIVISION                           38 MILLER AVE
450 GOLDEN GATE AVE                      SUITE 20
SAN FRANCISCO CA 94102-3661              MILL VALLEY CA 94941-1948




          Case: 20-30242      Doc# 575      Filed: 06/17/21    Entered: 06/17/21 21:24:25       Page 4 of 4
